                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOSE DANIEL CASTILLO-ANTONIO,
                                   7                                                       Case No. 18-cv-04593-HSG
                                                        Plaintiff,
                                   8
                                                 v.                                        JUDGMENT
                                   9
                                         MUA LAM, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in Magistrate Judge Laporte’s Report and Recommendation Re

                                  14   Motion for Default Judgment filed on April 10, 2019 and adopted by this Court,

                                  15          IT IS HEREBY ORDERED AND ADJUDGED that default judgment is entered in favor

                                  16   of Plaintiff against Defendants as follows:

                                  17              1. Plaintiff is entitled to an injunction whereby Defendants shall remove the following

                                  18                  barriers and ensure that the items are in compliance with the accessibility

                                  19                  requirements of the Americans with Disabilities Act and the California Code of

                                  20                  Regulations, Title 24, as follows:

                                  21                      a. The entrance door with its approaches be made wheelchair-accessible;

                                  22                      b. A properly configured designated accessible parking space;

                                  23                      c. A properly identified and accessible route of travel from the designated

                                  24                          parking space to the business entrance;

                                  25                      d. The aisles be made wheelchair-accessible;

                                  26                      e. The service counter be made wheelchair-accessible; and

                                  27                      f. The condiments area be made wheelchair-accessible.

                                  28
                                   1      2. Plaintiff is awarded $12,000 in statutory damages under the Unruh Act.

                                   2      3. Plaintiff’s counsel is awarded $3,955.00 for attorney fees and $935.75 for costs.

                                   3

                                   4   Dated at Oakland, California, this 27th day of June, 2019.

                                   5                                            Susan Y. Soong
                                                                                Clerk of Court
                                   6

                                   7
                                                                                By: ________________________
                                   8                                            Nikki D. Riley
                                   9                                            Deputy Clerk to the
                                                                                Honorable HAYWOOD S. GILLIAM, JR.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                2
